DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zapf US 4452486 (hereinafter Zapf) in view of Black US 1756807 (hereinafter Black) in view of Premji US 5481941 (hereinafter Premji).

    PNG
    media_image1.png
    336
    668
    media_image1.png
    Greyscale

Re. Cl. 1, Zapf discloses: A vehicle seat system (Fig. 1) comprising: a vehicle seat (5 and 3, Fig. 1) comprising a seat base (3, Fig. 1), a backrest (5, Fig. 1), said backrest and said seat base being supported on a support frame (1, Fig. 1), a seat base track arrangement (6-7, Fig. 1), a backrest track arrangement (9-10, Fig. 1) comprising a backrest fixed track (9, Fig. 2) and a backrest moveable track (extension or further guide rail, Col. 2, Lines 56-59), a link arm (17, Fig. 1), a seat base pivot connection (18, Fig. 1-2) between said link arm and said seat base (see Fig. 1-2) and a backrest pivot connection (10, Fig. 1), said seat base track arrangement comprising a seat base fixed track (7, Fig. 1) and a seat base moveable track (6, Fig. 1) that is moveable along the seat base fixed track (see Fig. 1-2, in direction 8), said seat base fixed track being connected to a vehicle seat support (2, Fig. 1) and said seat base moveable track being connected to said seat base (see Fig. 1), said backrest fixed track being connected to a vehicle backrest support (see Fig. 1, 4).
Re. Cl. 12, Zapf discloses: said seat base fixed track and said seat base movable track are mounted horizontally relative to said vehicle seat support (see Fig. 1).
Re. Cl. 13, Zapf discloses: said seat base track arrangement comprises a seat base movable track connector (see Fig. 1, structure that connects 3 and 6 together), said seat base movable track connector being directly connected to said seat base and said seat base movable track (see Fig. 1-2, the structure which connects 3 and 6 together is directly connected to both of them).
Re. Cls. 1-4, 6, 8-9, 11, and 17-20, Zapf does not disclose the backrest movable track is slideably disposed at least partially within and moveable along the backrest fixed track, the backrest pivot connection between said link arm and said backrest and said backrest movable track; a locking device connected to said vehicle seat and a locking device support, wherein said locking device is connected to said locking device support by a locking device support connection, and wherein the locking device support is connected to said support frame; and a release/lock actuator assembly connected to (Fig. 1) which includes a vehicle seat (1 and 2, Fig. 1) comprising a seat base (1, Fig. 1), a backrest (2, Fig. 1), a seat base track arrangement (17-18, Fig. 1), a backrest track arrangement (Fig. 4) comprising a backrest fixed track (11, Fig. 4) and a backrest movable track (12, Fig. 4) that is slidably disposed at least partially within and movable along the backrest fixed track (see Fig. 1 and 2; Lines 80-85), and a backrest pivot connection (9-10, Fig. 4) between said link arm and said backrest and said backrest movable track (see Fig. 4); said backrest fixed track (11, Fig. 1) being connected to a vehicle backrest support (see Fig. 4, surface where 11 is fastened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the backrest track arrangement of Zapf with the backrest track arrangement of Black since it has been held obvious to replace one known means for another to achieve a predictable result.  In this instance both Zapf and black disclose known backrest track arrangements and the predictable result would be to achieve sliding and pivoting motion of a seat backrest.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. Re. Cls. 1-4, 6, 8-9, 11, and 17-20, Zapf does not disclose a locking device connected to said vehicle seat and a locking device support, wherein said locking device is connected to said locking device support by a locking device support connection, and wherein the locking device support is connected to said support frame; (Fig. 3) comprising: a vehicle seat (21, Fig. 1) comprising a seat base (68, Fig. 1), a backrest (66, Fig. 1), said backrest and said seat base being supported on a support frame (frame structure, Col. 6, Lines 42-43), a seat base track arrangement (right arrangement 22, 24, Fig. 3), said seat base track arrangement comprising a seat base fixed track (22, Fig. 3) and a seat base moveable track (24, Fig. 3) that is moveable along the seat base fixed track (see Fig. 1-2); said seat base fixed track being connected to a vehicle seat support (portion of 56, located under the right track arrangement Fig. 2) and said seat base moveable track being connected to said seat base (see Fig. 1-2). Re. Cl. 1, Premji discloses a locking device (20, Fig. 3) connected to said vehicle seat (see Fig. 1-3) and a locking device support (31, Fig. 7-8), wherein said locking device is connected to said locking device support by a locking device support connection (see Fig. 7-8, connection between 20 and 31), and wherein the locking device support is connected to said support frame (see Fig. 3, 31 is connected to support frame 56, since it is fixed to immovable track 22 and immovable track is fixed onto 56; the connection is indirect, but support 31 does not move relative to 56); and a release/lock actuator assembly (76-78, 80, 70-72 and 73, Fig. 3) connected to said locking device for releasing and locking said locking device (see Fig. 1-2; Col. 9 Line 46-Col. 10 Line 11). Re. Cl. 2, Premji discloses said locking device is connected to said seat base (see Fig. 1-3).  Re. Cl. 3, Premji discloses another locking device (other 20, Fig 3), said another locking device being connected to said seat base (see Fig. 1-3) and said release/lock actuator assembly (see Fig. 3), wherein actuation of said release/lock actuator assembly simultaneously actuates said locking device and said another locking device (Col. 9, Line 46-Col. 10, Line 11).  Re. Cl. 4, ,said vehicle seat system comprises another seat base track arrangement (left track arrangement 22, 24 Fig. 3) comprising another seat base fixed track (22, Fig. 3) and another seat base movable track (24, Fig. 3), said another seat base fixed track being connected to another vehicle seat support (other portion of 56 located beneath the left track arrangement, Fig. 2-3), said locking device and said another locking device being arranged between said vehicle seat support and said another vehicle seat support (see Fig. 2-3, the locking devices 20 are located between the portion of the floor under both track arrangements since the locking devices engage the inner face of the movable track as seen in Fig. 7-8).  Re. Cl. 6, Premji discloses said locking device is arranged between said seat base and said seat base movable track (see Fig. 2-3 and 7-8, 50 is located between 68 and the bottom of track 24).  Re. Cl. 8, Premji discloses another locking device (other 20, Fig. 2-3 and 7-8), said another locking device being connected to said seat base and said release/lock actuator assembly (see Fig. 2-3), wherein actuation of said release/lock actuator assembly simultaneously actuates said locking device and said another locking device (Col. 9, Line 46-Col. 10, Line 11).  Re. Cl. 9, Premji discloses said vehicle seat system comprises another seat base track arrangement (left track arrangement 22, 24 Fig. 3) comprising another seat base fixed track (22, Fig. 3) and another seat base movable track (24, Fig. 3), said another seat (see Fig. 1-3), said another Serial No. 16/320,800Page 3 of 9(1-28468) locking device being arranged between said seat base and said another seat base movable track (see Fig. 2-3 and 7-8, 50 is located between 68 and the bottom of track 24).  Re. Cl. 11, Premji discloses said release/lock actuator assembly actuates said locking device between a locked state and a released state, said seat base and said backrest being movable in said released state, said seat base and said backrest being in a fixed position in said locked state (see Fig. 1-2, in a released state, the backrest and seat base can be moved whereas when locked, the backrest and seat base remain stationary in a sliding direction). Re. Cl. 17, Premji disclose said seat base movable track is slideably disposed at least partially within said seat base fixed track (see 23 within 22, Fig. 7-8). Re. Cl. 18, Premji discloses said vehicle seat further comprise a ball bearing (see annotated figure 7) arrangement provided between said seat base movable track and said seat base fixed track (see Fig. 7-8).  Re. Cl. 19, Premji disclose a portion of said seat base fixed track engages a ball bearing of said ball bearing arrangement (see Fig. 7).  Re. Cl. 20, Premji discloses a portion of said seat base movable track engages a ball bearing of said ball bearing arrangement (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seat base track arrangement of Zapf with the seat base track arrangement of Premji since Premji states that such a modification enables for a selective locking, in infinitely adjustable relation to each other, a stationary element and a movable element co-operatively mounted on the stationary element for movement in opposed first and second directions (Col. 4, Lines 26-31).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zapf in view of Black in view of Premji as applied to claims 1-4, 6, 8-9, 11-13 and 17-20 above, and further in view of Holdampf US 4979716 (hereinafter Holdampf).
Re. CIs. 14-16, Premji discloses said release/lock actuator assembly comprises an actuator (78, Fig. 3) and a drive rod (where cable 73 attaches to 70, Fig. 3); said release/lock actuator assembly comprises a cable (73, Fig. 3), said cable being connected to said locking device, said drive rod and said actuator (see Fig. 3); another locking device (other 20,. Fig. 3), said release/lock actuator assembly comprising another cable (see other 73, Fig. 3), said another cable being connected to said another locking device (see Fig. 3), wherein actuation of said actuator of said release/lock actuator assembly simultaneously actuates said cable and said another cable via said drive rod such that said locking device and said another locking device are actuated from one of a locked state and a released state to another one of said locked state and said released state (see Fig. 3; Col. 9 Line 46-Col. 10 Line 11). Premji does not disclose a plastic bushing, said plastic bushings being connected to said drive rod. Holdampf discloses that it is known to use plastic bushings at pivot points of bars and handles to reduce noise and enhance ease of operation (Col. 4, Lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotal connection of the handle 78 in Premji to have plastic bushings as disclosed by Premji since Premji states that such a modification reduces noise and enhances ease of operation (Col. 4, Lines 27-32).
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that a combination of Zapf in view of Black would not teach the claimed invention, the Examiner disagrees.  Applicant argues that the Black reference teaches away from the claimed feature and therefore the combination is not obvious.  Applicant alleges that since Black discloses that the connection between upright 14 and bottom frame 27 is fixed at point 17, the proposed combination is improper.  However, the Examiner is solely relying on Black to disclose an alternate backrest track assembly.  The Examiner is not proposing any modification to the link arm and seat structures of Zapf other than replacing the seatback track assembly. Specifically, the Examiner’s proposed modification would swap out the structures (9 and 10) of Zapf with the structures (9-12 and 15) in Black.  The fact that element (14) and (27) in Black are fixed to one another at point (17) is immaterial to the proposed combination since it would not affect the how the combined device would function.  The Examiner’s rejection is based on swapping out two mechanisms which enable sliding and pivoting of a backrest relative to a supporting structure.  There is no disclosure in Black or Zapf which states that swapping out two mechanisms which perform the same function is not desirable and therefore Applicant’s argument that Black teaches away from the proposed combination has been considered but is not persuasive. 
Re. Applicant’s argument that the proposed combination would render the device unsatisfactory for its intended purpose, the Examiner disagrees.  As stated above, the Examiner is proposing a substitution of two structures which perform the same function.  As can be seen in Fig. 1-3 of Zapf, the structures (9) and (10) enable the seatback to 
Re. Applicant’s argument that the combination proposed by the Examiner would require the upright in the backrest pivot connection of Black to be fixedly attached to the seat area 3 of Zapf, the Examiner disagrees.  The proposed combination would not require such a configuration since the backrest pivot connection in Zapf would essentially switch from being attached to the support (4) to being attached to between (9) and (5) as taught by Black (see Fig. 4).  The claims merely require that the backrest pivot connection between said link arm and said backrest and said backrest movable track.  In the proposed combination, by having the pivot connection between the backrest (5 in Zapf) and the backrest movable arm (shown in Fig. 4 of Black), the pivot connection would be located spatially between the link arm (17 in Zapf), the backrest (5, in Zapf) and the backrest movable track (see Fig. 4 of Black, the pivot connection created by 9 between backrest 2 and movable track 12).  Therefore, Applicant’s argument has been considered but is not persuasive since it is not commensurate in scope with the Examiner’s proposed combination.   
Re. Applicant’s argument that it would be improper to construe the second bar (17) of Zapf as the upright (14) in Black since such combination would require substantial modification and change the principle operation of Zapf, the Examiner is not proposing such a modification and therefore the argument is not persuasive.  Since the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Smiley US 2008/0018155 and Adragna US 7270371 disclose other known vehicle seat systems which are presented to the Applicant for their consideration as these references apply to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632